DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of election filed on 11/16/22 and IDS filed on 1/22/21 and 8/11/22. 
Election/Restrictions
Applicant's election with traverse of group I  in the reply filed on 11/16/22 is acknowledged.  The traversal is on the ground(s) that  the office states “ that the process  as claimed can  be practiced with a different product disclosed in example 1 of US 2013/0284198, however there is no evidence of record to support the conclusion alleged by the office.  This is not found persuasive because claim 22 is drawn to process  for washing and/or conditioning hair and US 2013/0284198 is also drawn to washing and/or conditioning hair.
The requirement is still deemed proper and is therefore made FINAL.
Claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/16/22. 
Applicant’s election of species, which are a) “sodium laureth sulfate (2EO)” drawn to   anionic surfactant; b) “cocamidopropyl betaine” drawn to amphoteric and/or zwitterionic surfactant; c) decyl glucoside drawn to  alkyl (poly) glycoside nonionic surfactant;  d) “polyquaternium-6” drawn to  polymer  which is cationic polymer chosen and e) “Glyceryl oleate” drawn to fatty acid ester of glycerol and/or of polyglycerol in the reply filed on 11/16/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14-16  and 21are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/22.
Claims 1-13 and 17-20 are examined in the application and the generic claim is examined to the extent that it reads on a) “sodium laureth sulfate (2EO)” drawn to   anionic surfactant; b) “cocamidopropyl betaine” drawn to amphoteric and/or zwitterionic surfactant; c) decyl glucoside drawn to  alkyl (poly) glycoside nonionic surfactant;  d) “polyquaternium-6” drawn to  polymer  which is cationic polymer chosen and e) “Glyceryl oleate” drawn to fatty acid ester of glycerol and/or of polyglycerol” .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 and  17-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2011/0142778 (‘778) (evidenced by US 2017/0000706 (‘706) for Texapon N70 being drawn to elected species under anionic surfactant and evidenced by CERTIFIED ORGANIC COSMETICS that “ dicapryl ether  “ is an oil) and  US 2006/0100114 (‘114).
US 2011/0142778 (‘778) and  US 2017/0000706 (‘706)  and CERTIFIED ORGANIC COSMETICS are cited in the IDS dated 1/22/21.
 US ‘778 teaches shampoo compositions having improved care properties. US ‘778 at [0007] teaches:

    PNG
    media_image1.png
    147
    428
    media_image1.png
    Greyscale

The above paragraph reads on claim 2 for “ transparent”. 
 See table 1. This has glyceryl oleate 8% and this is within 0.05-20% of claim 19 (claims 1 and 18-19). Table 1 also has decyl glucoside and the amount is 17.5 % and this is within 0.01-20% of claim 11 ( claims 1 and 10-11). This also has dicapryl ether and this reads on “at least one oil” as evidenced by CERTIFIED ORGANIC COSMETICS that “dicapryl ether “ is an oil (claim 20). Table 1 is drawn to microemulsion and this is used in all the examples 4-8 under table 3.Texapon N70 reads on claimed anionic surfactant, which is “Sodium laureth sulfate (2 EO)” as evidenced by US 2017/0000706 ( see ¶[0062] page 5 for Texapon N70, which is “Sodium laureth sulfate (2 EO)”. The amount is 9% and this is within 0.1- 50 % of claim 6 ( claims 1 and 4-6). Cocoamidopropyl betaine is  3% and this is within 1-70% of claim 9 (claims 1 and 7-9). All the examples are silicone free (claim 3).  Aqua reads on claimed water phase.
The difference between US ‘778 and instant application is US ‘778 under examples 4-8 exemplifies polyquaternium-10 and not claimed polyquaternium-6.
However, US ‘114 teaches color enhancing shampoo compositions and at [0052] teaches cationic polymer as conditioning agent and teaches claimed polyquaternium-6 along with polyquaternium-10 and other polyquaterniums. Thus, all the polyquaterniums are functional equivalents.
Accordingly, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify  the composition of US ‘778  exemplified in examples 4-8 by substituting polyquaternium-10 with any polyquaternium including claimed polyquaternium-6  with the reasonable expectation of success that the modified compositions  also provide exceptional conditioning properties to hair. This is prima facie case of obviousness.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619